Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 12, 1977, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. The defendant’s motion to vacate the judgment of conviction, pursuant to CPL article 440, was denied by the County Court by order dated October 2, 1979, and leave to appeal from that order was denied by this court by order dated December 14, 1979. References in defendant’s brief to the CPL article 440 motion are therefore dehors the record, and have not been considered by this court in deciding the instant appeal. Defendant’s contentions that his confession was coerced and obtained in violation of his right to counsel, were waived when, prior to entering his plea of guilty, he withdrew his motion to suppress the confession (see CPL 710.70, subd 3). We find no merit to any of the other arguments advanced by defendant. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.